420 F.2d 488
DeLage Larry SMITH, Petitioner-Appellant,v.ATTORNEY GENERAL OF the UNITED STATES, Respondent-Appellee.
No. 28337. Summary Calendar.
United States Court of Appeals Fifth Circuit.
December 23, 1969.

DeLage Larry Smith, pro se.
Charles L. Goodson, U. S. Atty., Charles B. Lewis, Jr., Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is taken from the order of the district court denying the petition of a federal convict for the writ of habeas corpus. We affirm.1


2
Appellant is currently serving a 15-year sentence imposed upon a plea of guilty on February 6, 1959 to a charge of violating 18 U.S.C. § 2113(a), entering a bank with intent to commit a felony. While serving this sentence the state of Mississippi lodged a detainer against him. Upon being paroled on April 13, 1964, appellant was taken into custody by Mississippi officers and was thereupon tried and convicted and sentenced to three years imprisonment. His state sentence expired and he was released on December 31, 1966. On August 22, 1967, appellant was arrested on a parole violator warrant for leaving the district without permission. He was returned to the federal penitentiary to serve the remainder of his sentence, and all earned good time was revoked.


3
Appellant contends that his earned good time should not have been revoked. This contention is without merit. See Smith v. Blackwell, 5 Cir., 1966, 367 F.2d 539, 541.


4
He also contends that he should be given credit against his sentence for the time spent in prison on the Mississippi conviction. This is also without merit. See Van Horn v. Maguire, 5 Cir., 1964, 328 F.2d 585.


5
Affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5th Cir. 1969, 417 F.2d 526, Part I